Electronically Filed
                                                         Supreme Court
                                                         SCPR-XX-XXXXXXX
                                                         27-FEB-2020
                                                         11:39 AM



                          SCPR-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                IN RE KAORU KASHIWAGI, Petitioner.
                     (Foreign Law Consultant)


                        ORIGINAL PROCEEDING

                      ORDER GRANTING PETITION
  (By Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

          Upon review of the February 12, 2020 petition submitted

to this court, made on behalf of Kaoru Kashiwagi, licensed in

this jurisdiction as a Foreign Law Consultant pursuant to Rule 14

of the Rules of the Supreme Court of the State of Hawai#i,

requesting permission to resign his Foreign Law Consultant

license, the declaration concerning his desire to resign, the

affidavits from the Hawai#i State Bar Association, the Office of

Disciplinary Counsel, and the Lawyers’ Fund for Client

Protection, averring to his good standing with those

organizations, and this court’s inherent power to oversee the

licensing of the practice of law in this jurisdiction, see

Akinaka v. Disciplinary Board of Hawai#i Supreme Court, 91 Hawai#i

51, 57, 979 P.2d 1077, 1083 (1999),
          IT IS HEREBY ORDERED that the petition is granted.

          IT IS FURTHER ORDERED that the clerk of this court

shall remove Mr. Kashiwagi’s name from the role of active Foreign

Law Consultants in this jurisdiction.

          DATED: Honolulu, Hawai#i, February 27, 2020.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson




                                2